Citation Nr: 1718948	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a neck disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine.  

3.  Entitlement to service connection for a bilateral elbow disorder. 

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, since December 9, 2009. 

5.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2009, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Winston-Salem, North Carolina. 

The Veteran initially requested in his February 2009 substantive appeal form (VA Form 9) that a Travel Board hearing be scheduled.  In September 2011 and October 2011 statements, the Veteran notified VA that he wished to cancel the hearing request.  Neither the Veteran nor his representative has made a renewed hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2016).

This case was previously before the Board in November 2012, September 2014, and April 2015.  In November 2012, the Board reopened the claims of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and a neck disorder, and remanded these claims for additional development.  The November 2012 Board decision also denied entitlement to service connection for a bilateral elbow disorder.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated and remanded that portion of the Board's November 2012 decision that denied service connection for a bilateral elbow disorder.  

The Board then remanded the matters on appeal in September 2014 and April 2015 for additional procedural and evidentiary development.  The Board also remanded an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued an SOC in November 2016.  However, the Veteran did not perfect an appeal of this matter by filing a VA Form 9 and the AOJ has not certified this matter to the Board for adjudication.  Thus, the Board shall not analyze the issue of entitlement to a TDIU below.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disorder is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected disabilities.  

2.  The Veteran's current neck disorder, to include DDD and DJD of the cervical spine, did not manifest during service or within one year of separation from service.

3.  The Veteran does not have a current bilateral elbow disability and has not had such a disability at any point since filing his claim for service connection.

4.  During the appellate period, the Veteran was required to take insulin and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II, symptoms.

5.  Throughout the initial rating period, erectile dysfunction has not been productive of a physical deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.125 (2016).

2.  The criteria for service connection for a neck disorder, to include DDD and DJD of the cervical spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

4.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

5.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, DC 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Most recently in April 2015, the Board remanded the case to associate with the claims file outstanding medical treatment records, schedule the Veteran for VA examinations for his bilateral elbow, diabetes, and erectile dysfunction claims, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection, Generally

The Veteran asserts that his current acquired psychiatric disorder, neck disorder, and bilateral elbow disorder were caused by his active duty service.  Alternatively, the Veteran contends that his current acquired psychiatric disorder, other than PTSD, is caused or aggravated by his service-connected heart and diabetes mellitus, type II, disabilities.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran has a current arthritic neck disorder, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis, DDD, and DJD) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 


An Acquired Psychiatric Disorder, Other Than PTSD

The Veteran asserts that he has an acquired psychiatric disorder, other than PTSD, that was caused by or related to his military service or another service-connected disability. 

The Veteran has a current acquired psychiatric disorder.  Specifically, a November 2011 VA examination report shows that the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) after the examiner reviewed numerous VA and Virginia correctional department treatment records, including from October 1992, June 2007, and August 2007, showing diagnoses of opioid and alcohol dependence, PTSD, generalized anxiety disorder, and adjustment disorder with mixed mood and anxiety.  Thus, the first element of direct and secondary service connection is met. 

Regarding the second element of direct service connection, the Veteran denied any psychiatric symptoms during active duty service and no such symptoms were noted in his service treatment records.  His February 1967 and January 1970 entrance and separation reports of medical examination and medical history show that he was found to be normal psychiatrically and that he denied ever having any symptoms of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any kind, although he endorsed a history of other body symptoms and diseases, such as mumps.  

Following service, the Veteran filed a claim of service connection for a mental illness in July 1984, and he clarified in November 1984 that he was seeking service connection for PTSD.  The Board notes that VA has previously adjudicated a claim of entitlement to service connection for PTSD and that this claim is not currently before the Board.  

As noted above, the Veteran was not diagnosed with an acquired psychiatric disorder until 1992, at which time he was diagnosed with PTSD, an opioid dependence disorder, and an alcohol dependence disorder, while imprisoned in a correctional facility.  The record shows that the Veteran was imprisoned for approximately 31 years and that he was released from prison in March 2007.  In May 2007, a VA mental health consultation showed that the Veteran was diagnosed with a generalized anxiety disorder.  Additional medical treatment records show that the Veteran was treated for psychiatric symptoms; however, apart from the November 2011 VA examination report, these records do not address the etiology of the Veteran's current psychiatric disorder. 

During the November 2011 VA examination, the Veteran was diagnosed with depressive disorder NOS.  Following a psychiatric examination and review and citation to the pertinent records and the Veteran's self-reported history and symptoms, the examiner opined that the Veteran's current psychiatric disorder is less likely than not a result of his military service.  The examiner noted that the Veteran was incarcerated for 31 years and that his current depression symptoms were secondary to adjustment to life since his release from prison.  Moreover, the examiner determined that the Veteran's depression is less likely than not related to his service-connected residuals of a stroke and diabetes.  The examiner explained that some of the Veteran's current medical problems, including pain in his back, knee, elbow, and hands, contributed to his current depressive disorder NOS symptoms. 

In addition to this medical evidence, the Veteran has asserted in July 2008 that he was recommended for discharge from the military by a psychologist in 1970.  In a February 2009 VA Form 9, the Veteran contended that he had dealt with his medical conditions for over 30 years.  

The Veteran's current acquired psychiatric disorder is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected disabilities.  The Board has considered the Veteran's lay assertions that his current symptoms are due to his active duty service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of psychiatric disorder due to the medical complexity of the matter involved.  Depressive disorder NOS requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder.

The Board has also considered the Veteran's statements that he was recommended for discharge from the military by a psychologist in 1970.  However, the service treatment records show that the Veteran denied ever having any abnormal psychiatric symptoms during his January 1970 service separation examination, and no such symptoms were noted during the examination.  The Veteran may have been referring to his entrance examination, where he reported he had seen a psychiatrist prior to service for shoplifting.  On his entrance examination, the examiner wrote, "Court or psychiatrist" under Notes.  Regardless, he was found to be psychiatrically normal at entrance and at separation, and the Veteran specifically denied any psychiatric service connection at separation.  The Board accords more probative value to findings and statements by the Veteran made contemporaneously with service than statements made decades after service and in connection with a claim for monetary benefits.  

Of more probative value are the November 2011 VA examiner's opinions as they are competent as to the relationship between the Veteran's current acquired psychiatric disorder and his active duty service and service-connected disabilities.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  Although the examiner concluded that some of the Veteran's current depressive symptoms are related to his back, knee, elbow, and hands pain, as will be explained below, service-connection is not established for these disorders.  Thus, service connection for depressive disorder NOS cannot be established as secondary to these disorders.  

Because the probative evidence does not show that the Veteran's current acquired psychiatric disorder, other than PTSD, is caused by or otherwise etiologically related to his active duty service, or caused or aggravated by his service-connected disabilities, the nexus elements of direct and secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Neck Disorder

The Veteran has a current neck disorder.  Specifically, a May 2007 VA primary care note showed a diagnosis of degeneration of the intervertebral disc in the cervical spine.  A January 2008 VA x-ray showed an impression of mild reversal of normal lordotic curvature due to the Veteran's positioning or muscle spasm in the cervical spine and moderate degenerative changes in the C3-4 through C7-T1 spinal segments.  A July 2008 VA physician assessment consultation note showed the Veteran's complaints of neck pain due to DDD since 1992 and the doctor's assessment of neck pain that was likely secondary to DJD and DDD.  A September 2016 VA x-ray of the cervical spine showed an impression of moderate to severe multilevel DDD that was most pronounced at the C5-6 and C6-7 spinal segments with associated uncovertebral joint hypertrophy and resultant moderate biforaminal narrowing.  The x-ray also showed a loss of the normal cervical lordotic curvature, which was due to pain, spasm, or positioning.  Thus, the first element of service connection is met. 

However, there was no event, injury, or disease related to the Veteran's current neck disorder that occurred in service.  His February 1967 and January 1970 entrance and separation reports of medical examination and medical history show that his spine or other musculoskeletal systems were normal.  He also denied ever having any symptoms of bone, joint, or other deformity or back trouble of any kind, even though he endorsed a history of other body symptoms and diseases, such as mumps, during his service entrance and separation examinations.  Additionally, the Veteran wrote that he was in "pretty good health" in the separation report of medical history.  

Post-service evidence indicates that there was no continuity of symptomatology for the neck disorder.  The Veteran filed a claim for service connection for neck symptoms in February 2003, during which he asserted that his neck problem started in 1990 or 1991.  He contended that his symptoms include radiating pain down his arm and into his fingertips, and that he sought treatment for this disorder and was given medication to control his symptoms.  Since this time, various VA treatment records discuss the current symptomatology of the neck disorder symptoms and the treatment for such symptoms; however, these records do not discuss the etiology of the current disorder.  

In July 2008, the Veteran asserted that he has dealt with his neck symptoms for over 20 years.  He also contended that he had a pinched nerve in his neck.  He made very similar assertions in August 2008 and September 2008 statements.  In a September 2010 statement, the Veteran contended that he has dealt with his neck problem for over 30 years and that his neck DDD caused him great pain in his hands, arms, and neck during his incarceration.  

Given the above evidence, the Board finds that the Veteran's current neck disorder, to include DDD and DJD of the cervical spine, did not manifest during service or within one year of separation from service.  The record is silent for any treatment or complaints of neck symptoms during service, and the Veteran has denied any such abnormal symptoms during his service separation examination.  In fact, the Veteran asserted in February 2003 that his neck symptoms began while he was incarcerated in 1990 or 1991.  The medical evidence also shows that the Veteran's current neck disorder did not manifest during service or within one year of separation from service because the first noted complaints and diagnoses of neck pain come from a May 2007 VA primary care note.  

Overall, the lay and medical evidence does not demonstrate that the Veteran's neck disorder symptoms have been continuous since separation from service in February 1970.  There were no complaints, diagnosis, or treatment for this disorder for decades following service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 20 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current neck disorder and an in-service injury, event, or disease.  Thus, a discussion of the lack of a nexus is not necessary.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Bilateral Elbow Disorder

The Veteran also contends that he has a current bilateral elbow disorder, which was caused by his active duty service.  

In a July 2008 VA physician assessment consultation note, the Veteran complained of elbow pain and numbness extending from his elbows down to his fingers.  An evaluation of the Veteran's upper extremity reflexes and nerves showed essentially normal results.  

The Veteran was afforded a VA examination in September 2016 during which the examiner reviewed the pertinent records, performed a physical examination, and noted the Veteran's self-reported history and symptoms.  The Veteran reported that both of his elbows were numb and locked up since his incarceration and that they have not gotten better since that time.  He told the examiner that he was treated by a doctor with pain medication and was told that he had arthritis in his elbows.  He did not report any injury to the elbows and he stated that he did not have any elbow problems during active duty service.  He contended that his elbows locked up a few times per month and that his pain in the morning was an eight or nine out of a possible ten.  He described the pain as aching and indicated that the pain lasted all day.  The Veteran asserted that weather made his elbow pain worse but reported that he did not have any history of injections or surgery for his elbows.  The examiner noted that the Veteran was treated with medication, but that his bilateral elbow symptoms did not include flare-ups, loss of function, abnormal hand grip, or decreased sensory findings.  The examiner determined that the elbows were not tender with pressure.  Range of motion testing showed normal flexion, extension, supination, and pronation.  An x-ray showed no osseous, articular, or soft tissue abnormalities.  The x-ray impression showed bilateral elbows without acute radiographic abnormalities.  The examiner concluded that the Veteran does not currently have any disorder in his elbows.  The examiner explained that the physical examination did not find any pathology in either elbow.  The examiner noted that the range of motion for both elbows was normal, the Veteran had good bilateral strength, and the examination did not show any sensory deficit.  

In addition to the medical evidence noted above, the Veteran asserted in July 2008, August 2008, September 2008, February 2009, September 2010, and November 2010 statements that he had pain and arthritis in both of his elbows.  In a June 2010 VA Form 9, the Veteran contended that he had arthritis in his elbows and that his hands lock up.  He made similar contentions in an April 2011 statement, and he asserted that he was taking prescription medication for pain and muscle spasm symptoms.  

The Veteran does not have a current bilateral elbow disability and has not had such a disability at any point since filing his claim for service connection.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the Veteran's July 2008, August 2008, September 2008, February 2009, June 2010, September 2010, November 2010, and April 2011 statements in which he asserts that he has a bilateral elbow disorder, including arthritis, and symptoms of pain and elbows locking up; however, the overall record does not support a diagnosis of a separate underlying bilateral elbow disability during the appellate period.  A July 2008 VA treatment note showed the Veteran's subjective symptoms of bilateral elbow pain and numbness; however, the medical professional did not provide a diagnosis of any bilateral elbow disorder.  Similarly, the September 2016 VA examiner determined that the Veteran did not have any bilateral elbow disorder following a physical evaluation.  The Board finds this examiner's opinions and findings to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, physical testing, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying bilateral elbow disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for a bilateral elbow disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Ratings for Diabetes Mellitus, Type II, and Erectile Dysfunction

The Veteran contends that his diabetes mellitus, type II, and erectile dysfunction disabilities should be rated higher than the currently-assigned disability ratings.  Because evidence pertaining to the severity of these disabilities is located in the same or similar records, the Board shall analyze these disabilities together below.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability rating assigned after the grant of service connection for his erectile dysfunction, effective December 11, 2009, and he filed a claim for an increased rating on December 9, 2009, for his diabetes mellitus, type II.  

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

The Veteran's erectile dysfunction is rated as noncompensable (zero percent) under 38 C.F.R. § 4.115b, DC 7522 (2016), and the Veteran receives special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2016) due to his erectile dysfunction symptoms.  DC 7522 allows for a higher disability rating of 20 percent when the evidence shows both loss of erectile power and a physical deformity of the penis.  38 C.F.R. § 4.115b. 

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II, has been 20 percent disabling, but not higher, during the entire appeal period.  Specifically, his diabetes has been treated with insulin and a restricted diet but has not required avoidance of strenuous occupational and recreational activities.  Additionally, his erectile dysfunction has not been compensably disabling at any time during the initial rating period on appeal because his erectile dysfunction has not been productive of a physical deformity of the penis.  

During a March 2010 VA examination, the Veteran reported that he did not have any problems with hypoglycemia or diabetic ketoacidosis requiring hospitalization.  He denied any symptoms of urinary urgency, incontinence, fecal leakage, or anal itching.  The examiner noted that that the Veteran was being treated with daily diabetic medication.  The examiner also noted that the Veteran had problems with impotency and that he was unable to receive and maintain an erection.  The Veteran treated his erectile dysfunction with Cialis, but he was not satisfied with the results of his treatment.  The examiner determined that the Veteran's diabetes disability did not affect his eyes, skin, or kidneys, but the Veteran noted that his diabetes affected his heart.  The Board notes that the Veteran already receives compensation for a right bundle branch block and left anterior fascicular block associated with his diabetes mellitus, type II.  Thus, the Board shall not consider his heart symptoms below in rating diabetes mellitus, type II, symptoms as this would amount to pyramiding.  See 38 C.F.R. § 4.14.  Following a physical examination, the examiner determined that the Veteran did not require restriction of his activities due to his diabetes and that no medical disability was worsened by the Veteran's diabetes.  The examiner also noted that the Veteran's erectile dysfunction affected his sexual functioning.  

During an April 2011 VA examination, the Veteran denied any episodes of diabetic ketoacidosis or hypoglycemia, progressive loss of strength, anal pruritus, weight loss or gain, eye problems, skin problems, heart problems, gastrointestinal problems, bowel problems, nerve problems, kidney symptoms, or urinary incontinence.  He stated that he was prescribed oral medication for his symptoms, but he stated that he was not prescribed insulin and a restricted diet.  He noted that he was never hospitalized nor had surgery for his diabetes symptoms.  The examiner and the Veteran noted that the diabetes mellitus, type II, did not require any regulation of activities.  The Veteran stated that he became impotent three years ago and that he cannot achieve and maintain an erection, but he stated that he did not receive any treatment for impotence.  Following a physical examination, the examiner noted that the Veteran's diabetes mellitus minimally affected his usual occupation and daily activities.  The examiner noted that the Veteran declined a rectal and genital examination.  Apart from erectile dysfunction, the Veteran's diabetes mellitus did not cause any secondary complications in his eyes, heart, skin, peripheral arteries, peripheral edema, renal system, gastrointestinal system, or neurological system.  The examiner determined that the Veteran's diabetes did not aggravate any non-diabetic disability and that the diabetes did not result in any amputation.  

A January 2013 VA primary care note showed a medical history of diabetes mellitus, type II, without mention of complications.  Following a physical evaluation, the doctor diagnosed the Veteran with diabetes and discussed with him diet and medication use.  

A July 2013 VA primary care note showed that the Veteran did not complain of any genitourinary or gastrointestinal symptoms.  The doctor noted that the Veteran was moderately active, and the doctor again discussed with the Veteran his diet and medication use.  

A July 2013 VA patient letters showed that the Veteran participated in a TeleMOVE exercise program.  Additional VA treatment records from 2013 note the Veteran's participation in this weight loss program and they do not indicate that the Veteran was required to regulate his activities.  

An October 2014 VA primary care physician note showed that the Veteran was dieting and trying to lose weight.  The doctor noted that the Veteran's blood sugar levels were good, and that he was continuing to take medical for diabetes mellitus and Viagra for erectile dysfunction.  

During an October 2015 VA examination, the examiner noted that the Veteran was prescribed an oral hypoglycemic agent and that he did not have any side effects of his medication.  However, the Veteran was not required to regulate his activities as part of medical management of his diabetes.  The examiner noted that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia, and the examiner noted that the Veteran has not had any hospitalizations for such episodes in the previous year.  The examiner also noted that the Veteran's diabetes did not cause any complications, other than erectile dysfunction, or aggravate any non-diabetic disability.  The Veteran reported that he was on a diet and that his blood sugar was under control.  

During an October 2015 VA examination for male reproductive systems, the Veteran was noted to be on Viagra since 2008.  The Veteran stated that he was unable to have sex without this medication.  He told the examiner that he has not had urinary tract infections, prostate problems, or pain in the penis.  He reported that his urine flow was good and that he got up one to two times per night to urinate, but he was not being woken up by an urge to urinate.  The examiner noted that there was no orchiectomy, renal dysfunction, retrograde ejaculations, voiding dysfunction, or a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The Veteran told the examiner that he did not have a penile deformity and a physical examination confirmed that the Veteran's penis, testes, and epididymis were normal.  

In addition to the medical evidence noted above, the Veteran asserted in December 2009 that he has suffered from diabetes for years.  In March 2010 and September 2010 statements, the Veteran's wife asserted that the Veteran's medical disorders have had a detrimental effect on their sexual intimacy.  In a September 2010 statement, the Veteran again asserted that he had diabetic symptoms.  In a November 2010 statement, he contended that he was unable to squat, bend, knee, climb, or jump at times; however, he indicated that these limitations were due to his pain and arthritis in his back, knees, elbows, and hands, and he did not indicate that he regulated any of his activities due to his diabetes mellitus, type II.  In a September 2011 statement, the Veteran asserted that he did not decline a genital examination during the April 2011 VA examination.  In a January 2013 VA Form 9, the Veteran noted that he was taking medication for his erectile dysfunction symptoms.  

The foregoing evidence shows that the Veteran's diabetes mellitus, type II, has not warranted a disability rating in excess of 20 percent for the entire period on appeal.  The Board has considered the Veteran's statements, which do not allege that he is required to regulate his activities due to his diabetes.  Indeed, the overall record shows that the Veteran was required to take insulin and restrict his diet but was not required to regulate his activities to control his diabetes mellitus, type II, symptoms.  Specifically, the March 2010, April 2011, and October 2015  VA examination reports show that the Veteran denied having to regulate his activities in order to manage his diabetes disability.  Additionally, numerous VA treatment records from 2013 show that the Veteran participated in an exercise program and subsequent medical records indicate that he was successful in losing weight and maintaining a diet.  The Veteran did not complain of having to avoid strenuous occupational or recreational activities due to his diabetes mellitus, type II, in any of these treatment records or statements in support of his claim.  

Similarly, after reviewing the entire claims file, the Board finds that the Veteran's erectile dysfunction has not been compensably disabling at any time during the initial rating period on appeal because it has not been productive of physical deformity.  None of the medical treatment records or lay evidence show that the Veteran's penis has been described as being deformed.  In fact, most recently in the October 2015 VA examination, the Veteran's penis, testes, and epididymis were normal after a physical examination, and the Veteran told the examiner that he did not have a penile deformity.

Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II.  38 C.F.R. § 4.119, DC 7913.  Similarly, the evidence does not show that an initial compensable disability rating is warranted during the appellate period for the Veteran's erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for diabetes mellitus, type II, and erectile dysfunction.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied. 

Service connection for a neck disorder, to include DJD and DDD of the cervical spine, is denied.  

Service connection for a bilateral elbow disorder is denied. 

A disability rating in excess of 20 percent for diabetes mellitus, type II, since December 9, 2009, is denied.  

An initial compensable disability rating for erectile dysfunction is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


